UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):August30, 2007 TECHNOLOGY RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Florida 0-13763 59-2095002 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5250-140th Avenue North, Clearwater, Florida 33760 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (727) 535-0572 Item 8.01Other Events. Technology Research Corporation reported that effective August 31, 2007, Edward A. (“Ned”) Schiff resigned as Senior Vice President of Commercial Operations to pursue a new business opportunity. Mr. Schiff was responsible for worldwide Commercial Sales and Marketing, TRC’s Honduran manufacturing subsidiary, all contract manufacturers, Commercial Quality and Materials Management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECHNOLOGY RESEARCH CORPORATION Date:September5, 2007 By: /s/ Barry H. Black Name: Barry H. Black Title: VP of Finance CFO
